Order filed April 20, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      _____________

                                  NO. 14-12-00270-CV
                                   ______________

  IN THE INTEREST OF L.S.S. A/K/A L.H., N.A.H. AND N.L.H. A/K/A N.L.H.,
                               Children


                         On Appeal from the 314th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2011-00603J


                                       ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). Appellant's brief
was due April 19, 2012. No brief has been filed.
       Unless appellant files a brief with the clerk of this court within 10 days of the date
of this order, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).
       Further, the judgment was signed February 24, 2012. The notice of appeal was due
March 15, 2012. See Tex. R. App. P. 26.1(b). Appellant, however, filed his notice of appeal
on March 20, 2012, a date within 15 days of the due date for the notice of appeal. A motion
for extension of time is necessarily implied when the perfecting instrument is filed within
fifteen days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Appellant did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, appellant is still obligated to come forward with a reasonable
explanation to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd.,
974 S.W.2d 805, 808 (Tex. App. -- Houston [14th Dist.] 1998, no pet.).
       On April 2, 2012, appellant was ordered to file a proper motion to extend time to file
the notice of appeal on or before April 12, 2012. See Tex. R. App. P. 26.3;10.5(b). As of
this date, no motion has been filed.

       Accordingly, we ORDER appellant to file a proper motion to extend time to file the
notice of appeal on or before 10 days after the date of this order. See Tex. R. App. P.
26.3;10.5(b). If appellant does not comply with this order, we will dismiss the appeal.
See Tex. R. App. P. 42.3.



                                                  PER CURIAM




                                             2